 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   FRANKIE K. WASHINGTON,                             No. 2:21-cv-0019 CKD P
12                      Plaintiff,
13           v.
14   GAVIN NEWSOME,                                     ORDER
15                      Defendant.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. In the complaint, plaintiff alleges violations of federal rights occurring in Madera

19   County. Madera County lies within the geographical area covered by the Fresno Division of the

20   United States District Court for the Eastern District of California. See Local Rule 120(d).

21           Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

22   division of a court may, on the court’s own motion, be transferred to the proper division of the

23   court. Therefore, this action will be transferred to the Fresno Division of the court.

24           Good cause appearing, IT IS HEREBY ORDERED that:

25           1. This action is transferred to the United States District Court for the Eastern District of

26   California sitting in Fresno; and

27   /////

28   /////
                                                        1
 1           2. All future filings shall reference the new Fresno case number assigned and shall be
 2   filed at:
                           United States District Court
 3                         Eastern District of California
                           2500 Tulare Street
 4                         Fresno, CA 93721
 5

 6   Dated: May 24, 2021
                                                     _____________________________________
 7
                                                     CAROLYN K. DELANEY
 8                                                   UNITED STATES MAGISTRATE JUDGE

 9

10   1
     wash0019.22
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
